DETAILED ACTION
Applicant’s after final amendments and/or arguments, filed 2/26/2021 with respect to the claims have been fully considered and are persuasive.  The previous office action has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 4-8 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
Claim 1. A motor drive apparatus for controlling driving of a synchronous motor having two or more armature windings corresponding to respective phases, each armature winding having an open configuration with a first end and a second end thereof unconnected to the ends of other ones of the armature windings, the motor drive apparatus comprising:
 	a first inverter having a plurality of first switching elements, with each of the first switching elements connected to the first end of a corresponding one of the armature windings;
 a second inverter having a plurality of second switching elements, with each of the second switching elements connected to the second end of a corresponding one of the armature windings; and 
a control section having:
 a first inverter control circuit configured to generate first voltage commands based on an externally supplied torque command value and to generate voltage control signals for the first inverter in accordance with the first voltage commands; and 
a second inverter control circuit configured to generate second voltage commands based on the torque command value and to generate voltage control signals for the second inverter in accordance with the second voltage commands, 

i) deviations between update timings of the voltage commands generated by the first inverter control circuit and the second inverter control circuit respectively,
 ii) deviations between generating timing of the first voltage commands and generating timing of the voltage control signals for the first inverter, and 
iii) deviations between generating timing of the second voltage commands and generating timing of the voltage control signals for the second inverter.

Claims 1, 4-8 are allowed as the prior art does not teach or suggest the applicant’s invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846      

/EDUARDO COLON SANTANA/               Supervisory Patent Examiner, Art Unit 2846